            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RAHEEM LOUIS-EL,                                No. 4:19-CV-00384

           Plaintiff,                           (Judge Brann)

     v.

WARDEN DAVID EBBERT, et al.,

          Defendants.

                                  ORDER

                              MARCH 24, 2020

    In accordance with the accompanying Memorandum Opinion, IT IS

HEREBY ORDERED that:

    1.    Defendants’ Motion to Dismiss, or in the alternative, for Summary
          Judgment, ECF No. 22, is GRANTED:

    2.    Plaintiff’s claim regarding the withholding of his personal property in
          the Complaint, ECF No. 1, is DISMISSED WITH PREJUDICE;

    3.    The Clerk of Court is directed to ENTER JUDGMENT in favor of
          Defendants and as against Plaintiff on the remainder of Plaintiff’s
          claims contained in the Complaint, ECF No. 1; and

    4.    The Clerk of Court is directed to CLOSE this matter.



                                          BY THE COURT:


                                          s/ Matthew W. Brann
                                          Matthew W. Brann
                                          United States District Judge
